DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
`The information disclosure statement (IDS) submitted on 10/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-3,7,8,14,15 and 16 were amended.
Claims 28-32 are newly added,
Claims 19-27 have been cancelled. 
Claims 1-4,6-8,10,11,14-18 and 28-32 are examined as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 6,234,167) in view of Higgins et al (US 5,666,977).

With regards to claim 1, Cox et al discloses a device for generating an aerosol (aerosol generator 21, Fig. 1), comprising: a liquid reservoir for holding a liquid (source 37 of material, Fig. 1);
a tube (tube 27, Fig. 1);
a heater wound around the tube (heater 33, Fig. 1); and
a pump positioned to pump liquid from the liquid reservoir into the tube, through the tube outlets (pressurization arrangement 39, Fig. 1). 
Cox et al does not disclose the tube made of an impermeable material having an open first end and a closed second end, and a plurality of spaced apart tube outlets in a sidewall of the tube liquid onto the heater and with all of the pumped liquid moving out of the tube through the tube outlets and onto the heater.
Higgins et al teaches the tube (liquid jet delivery system 32 being an impermeable tube, Fig. 3A) having an open first end (where nozzles 33 reside, Fig. 3a) and a closed second end (end of system 32 that is connected to delivery tube 28a which is closed to the atmosphere, Fig. 2), and a plurality of spaced apart tube outlets (nozzles 33, Fig. 3A) in a sidewall of the tube liquid onto the heater (heater 23, Fig. 3A) where all of the pumped liquid moving out of the tube through the tube outlets and onto the heater (liquid through nozzles 33 onto heater 23, Fig. 3a).
It would have been obvious to one skilled in the art at the time the invention was made to modify the tube of Cox et al with the nozzles as taught by Higgins et al in order deliver an approximate amount of liquid to a heater in an aerosol generator. 
With regards to claim 2, Cox et al discloses wherein the heater (heater 33, Fig. 1) comprising a wire coil surrounding the tube at a position where surface tension hold the liquid within the heater coil (heater 33 heats liquid that move through tube 27 therefore it would expand and provide tension on the tube wall 27 to turn into aerosol ,Fig. 1).
With regards to claim 7, Cox et al and Higgins et al teaches the tube is round (tube 27 is round, Fig. 1), the tube outlets extend radially outward through the sidewall of the tube (nozzles 33 extend from a wall of delivery system 32, Fig. 3A), and the wire coil concentric with the tube (heater 33 concentric with the tube 27, Fig. 1).
With regards to claim 14, Cox et al discloses a device for generating an aerosol (aerosol generator 21, Fig. 1), comprising:
a tubular housing having a first end and a second end (first and second component 23 and 25, Fig. 1); 
a liquid reservoir in the housing for holding a liquid (source 37, Fig. 1); 
an aerosolization chamber in the housing (mouthpiece section 49, Fig. 1;
a wire coil (heater 33, Fig. 1) wound around a hollow tube made of an impermeable material (tube 27 has an opening at the top and bottom but is heated therefore impermeable, Fig. 1) , the tube in the aerosolization chamber (the tube 27 is in mouthpiece section 49, Fig. 1) at a position where surface tension hold the liquid within the heater coil (heater 33 heats liquid that move through tube 27 therefore it would expand and provide tension on the tube wall 27 to turn into aerosol ,Fig. 1);
a pump (pressurization arrangement 39, Fig. 1) in the housing at first end of the hollow impermeable tube, with the pump connected to pump liquid from the reservoir into the hollow impermeable tube (pressurization arrangement 39, Fig. 1);
one or more air inlets leading into the aerosolization chamber (holes 33, Fig. 1).
Cox et al does not disclose a tube having a plurality of tube outlets through a cylindrical sidewall of the hollow tube pump liquid through the hollow impermeable tube through the tube outlets, and onto the wire coil.
liquid jet delivery system 32, Fig. 3A) having a plurality of tube outlets (nozzles 33, Fig. 3A) through a cylindrical sidewall of the hollow tube pump liquid through the hollow impermeable tube through the tube outlets, and onto the wire coil (heater 23, Fig. 3A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the tube of Cox et al with the tube of Higgins et al in order to provide reduction of condensation onto heating elements (col 5, lines 37-40).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al and Higgins et al as applied to claims 1,2,7 and 14 above, and further in view of Hawes et al (US 2014/0283855). 

With regards to claim 6, Cox et al and Higgins et al does not teaches an electronic controller electrically connected to a battery, to the pump, to the heater, and to a sensor adapted for sensing inhalation at the air outlet, with the electronic controller activating the pump and the heater upon sensing inhalation. 
Hawes et al discloses an electronic controller (electric circuitry 122, Fig. 1) electrically connected to a battery (battery 120, Fig. 1) , to the pump (micro pump system 200, Fig. 2) and to a sensor (puff detection system 130, Fig. 1) adapted for sensing inhalation at the air outlet (air travels through the air inlet to air outlet, Fig. 1), with the electronic controller(electric circuitry 122) activating the pump and the heater upon sensing inhalation (manage operation of the electronic cigarette, paragraph 0013, 7-10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the aerosol generator of Cox et al and Higgins et al with the electronic controller as taught by Hawes et al in order to increase the efficiency of an aerosol generator. 

Claims 4,11 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al and Higgins et al as applied to claims 1,2, 7 and 14 above, and further in view of Gupta et al (US 6,923,179).

With regards to claim 4, Cox et al and Higgins et al does not teach a battery having a first electrode electrically connected to a first end of the wire coil and a second electrode electrically connected to the hollow impermeable tube. 
Gupta teaches a battery (battery 126, col 5, lines 13-15) having a first electrode (electrical line 126a, Fig. 1) electrically connected to a first end of the wire coil (heated flow passage 128, Fig. 1) and a second electrode (electrical line 126b, Fig. 1) electrically connected to the tube (body 129, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the heater of Cox et al and Higgins et al with the electrical lines attached to positive and negative electrodes of battery which are connected to a heated flow passage as taught by Gupta et al to provide a desired temperature to vaporize liquid for use in an aerosol generating device. 
With regards to claim 10, Cox et al discloses a tubular housing (first component 23 and second component 25, Fig. 1) with a battery (battery/control device 41,Fig. 1) at a first end of the tubular housing (open end 53, Fig. 1), the air outlet (holes 55, Fig. 1) at a second end (end where source 37 is, Fig. 1) and a reservoir (source 37, Fig. 1), (pressurization arrangement 39, Fig. 1) and aerosolization chamber(mouthpiece section 49, Fig. 1). Cox et al discloses all the limitations of the claims, except for with the reservoir between the battery and the pump and with the pump between the reservoir and the aerosolization chamber.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the arrangement of Hawes et al, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
With regards to claim 11, Cox et al discloses the tube (tube 27, Fig. 1) parallel and concentric with tubular housing (concentric with the first component 23, Fig. 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al and Higgins et al as applied to claims 1,2, 7,8 and 14 an above, and further in view of Thorens et al (US 9,420,829).

With regards to claim 16, Cox et al and Higgins et al teaches the tube having a closed second end (end of system 32 that is connected to delivery tube 28a which is closed to the atmosphere, Fig. 2), wherein all of the pumped liquid moves out of the tube onto the wire coil (liquid through nozzles 33 onto heater 23, Fig. 3a). Cox et al and Higgins et al does not teach an annular gap spacing a central section of the wire coil apart from the tube. 
Thorens et al teaches a smoking system having a heater including a coil of wire surrounding the capillary wick (tube, col 9, lines 10-12) where the coil is not in contact with the capillary wick (annular gap, col 9, lines 15-20). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the heater of Cox et al and Higgins et al with a wire spaced apart from the wick as taught by Thorens et al to provide a configuration where the heating coil is spaced apart from the surface its heating to reduce wastage by not vaporizing more liquid than necessary. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al and Higgins et al as applied to claims 1,2, 7 and 14 above, and further in view of Gerth et al (US 4,735,217).

Regarding claim 17, Cox et al and Higgins et al does not teach a second inlet configured to permit a substantially laminar flow of air into the housing downstream of the wire coil. 
 Fig. 5) which producing a laminar flow of air into cylindrical housing (body portion 15, Fig. 5) downstream of heating element (heating element 72, Fig. 5). 
Regarding claim 18, Gerth et al teaches a flow restrictor (sealing ring 45, Fig. 5) which is axially slidable along the length of housing (body portion 15 , Fig. 5)which restricts air flow through orifice 30 which would in turn change the particle size of aerosol produced(col 5, lines 13-17).
It would have been obvious to one skilled in the art at the time the invention was made to modify the housing of Cox et al and Higgins et al with the inlet orifice as taught by Gerth et al to provide a way of increasing or decreasing the air flow to change the concentration level of aerosol produced. 

Allowable Subject Matter
Claims 3,8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3,8 and 15 are objected to because the prior art does not disclose or teach an aerosolization chamber having one or more air inlets on a first side of the aerosolization chamber for providing air flow across the heater coil in a direction perpendicular to a longitudinal axis of the tube, the aerosolization chamber having a duct providing an air outlet, the duct on a second side of the aerosolization chamber opposite from the first side, the duct extending in a direction parallel to the longitudinal axis of the tube. Claim 8 is dependent from claim 3 therefore objected to aswell. 
Claims 28-31 are allowed because the prior art does not disclose or teach an aerosolization chamber having one or more air inlets on a first side of the aerosolization chamber for providing air flow across the heater coil in a direction perpendicular to a longitudinal axis of the tube, the aerosolization chamber having a duct providing an air outlet, the duct on a second side of the aerosolization chamber opposite from the first side, the duct extending in a direction parallel to the longitudinal axis of the tube.
Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant’s argument: Applicant argues the prior art does not disclose or teach “the tube having an open first end and a closed second end and all of the pumped liquid moving out of the tube through the tube outlets and onto the heater” as amended in claim 1. 
Examiner’s response: Higgins et al teaches the tube (liquid jet delivery system 32 being an impermeable tube, Fig. 3A) having an open first end (where nozzles 33 reside, Fig. 3a) and a closed second end (end of system 32 that is connected to delivery tube 28a which is closed to the atmosphere, Fig. 2), and a plurality of spaced apart tube outlets (nozzles 33, Fig. 3A) in a sidewall of the tube liquid onto the heater (heater 23, Fig. 3A) where all of the pumped liquid moving out of the tube through the tube outlets and onto the heater (liquid through nozzles 33 onto heater 23, Fig. 3a). The closed end is being interpreted as a space that is not open to atmosphere where air can get in. 
Applicant’s argument: Applicant argues the prior art does not disclose or teach “wire coil wound around a hollow tube at a position where surface tension holds the liquid within the heater coil. 
Examiner’s response: Cox et al discloses wherein the heater (heater 33, Fig. 1) comprising a wire coil surrounding the tube at a position where surface tension hold the liquid within the heater coil (heater 33 heats liquid that move through tube 27 therefore it would expand and provide tension on the tube wall 27 to turn into aerosol ,Fig. 1). The heater is placed around the tube to create aerosol particles therefore there will be some expansion in the liquid where the heater is place. This expansion would cause tension in the tube and hold the liquid in proximity to the heater. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761